Opinion filed October 28, 2010




                                           In The


   Eleventh Court of Appeals
                                         __________

                                   No. 11-10-00193-CV
                                       __________

          JACQUELINE BURTON AND GARY BURTON, Appellants

                                               V.

                          CHIA-LIEN WANG, M.D., Appellee


                           On Appeal from the 170th District Court

                                   McLennan County, Texas

                              Trial Court Cause No. 2008-4534-4


                            MEMORANDUM OPINION
       Chia-Lien Wang, M.D. has filed in this court a motion to dismiss the appeal for want for
prosecution. Wang states that appellants’ brief is past due. On October 11, 2010, the clerk of
this court wrote the parties and requested that appellants respond to the motion to dismiss on or
before October 19, 2010. There has been no response to our October 11 letter.
       Therefore, the motion is granted, and the appeal is dismissed.


                                                            PER CURIAM
October 28, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.